Name: Commission Regulation (EEC) No 1867/90 of 2 July 1990 amending Regulation (EEC) No 2033/85 adapting the guaranteed total quantities of milk and milk products referred to in article 5c of Regulation (EEC) No 804/68 and in article 6 of Regulation (EEC) No 857/84
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 170/38 Official Journal of the European Communities 3. 7. 90 COMMISSION REGULATION (EEC) No 1867/90 of 2 July 1990 amending Regulation (EEC) No 2033/85 adapting the guaranteed total quantities of milk and milk products referred to in Article 5c of Regulation (EEC) No 804/68 and in Article 6 of Regulation (EEC) No 857/84 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3879/89 (2), and in particular Article 5c (7) thereof, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1 984 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (3), as last amended by Regulation (EEC) No 1183/90 (4), and in particular the second subparagraph of Article 6 (2) thereof, Whereas, as provided for in Regulations (EEC) No 804/68 and (EEC) No 857/84, the guaranteed total quantities of milk and milk products fixed in respect of deliveries to purchasers and of direct sales to consumption may be adjusted under certain conditions ; Whereas, in the light of statistical data recorded and to take account of structural changes affecting both milk deliveries to purchasers and direct sales to consumption in Italy, the total quantity fixed for direct sales to consumption should be reduced and the guaranteed total quantity for that Member State should be increased accor ­ dingly ; whereas Commission Regulation (EEC) No 2033/85 (*), as last amended by Regulation (EEC) No 1 60/90 (6), should be amended accordingly ; HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 2033/85 is hereby amended as follows : 1 . The following subparagraph is added to paragraph 1 : 'From 1 April 1990, the guaranteed total quantity for Italy in point (d) of the third subparagraph of Article 5c (3) of Regulation (EEC) No 804/68 shall be 8 796 080 tonnes.' 2. The following subparagraph is added to paragraph 2 : 'For each of the periods 1 April 1990 to 31 March 1991 and 1 April 1991 to 31 March 1992, the total quantity for Italy in the Annex to Regulation (EEC) No 857/84 shall be reduced to 732 520 tonnes.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13 . (2) OJ No L 378, 27. 12. 1989, p. 1 . (3) OJ No L 90, 1 . 4. 1984, p. 13 . (4) OJ No L 119, 11 . 5. 1990, p. 27. (5) OJ No L 192, 24. 7. 1985, p. 9 . (6) OJ No L 19, 24. 1 . 1990, p. 5.